-Judgment unanimously reversed, the information dismissed and the fine remitted on the ground that the uneontradieted evidence adduced upon the trial faEed to establish that defendant was guEty of the crime charged in the information; and that by the testimony of the People’s witnesses, it was affirmatively shown that the adulterated milk in question was never “ in the possession of or held, kept or offered for sale ” by defendant. (N. Y. City Sanitary Code, § 152.) Present — Martin, P. J., Untermyer, Dore, Cohn and CaEahan, JJ.